REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Allowable Claims
Claims 1, 2, 4-26, and 31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The references cited in IDS filed on 1/28/2021 all appear to teach a male incontinence guard with a top/front recess that extends far away from the top/front edge. However, Examiner finds it unreasonable for one skilled in the art to modify the Alletsee/Jin/Hermansson combination further with any of the recesses in these references.  Alletsee is already modified by the overall shape taught in Jin, thus one would not be motivated to only take some aspects of the shape from Jin (e.g. the lower corners defining a wider width than the upper corners), and then look for another aspect (i.e. a recessed top/front edge) from a different reference to change the shape of Alletsee’s incontinence guard, especially since Jin already shows a top/front edge recess that is not deep enough.  Additionally, since Examiner asserted that one skilled in the art can glean from on Jin’s drawings for guidance/direction regarding the size and proportions of the incontinence guard, the same person, if trying to make the recess extend farther from the top/front edge (as required by the claim), would likely end up with the recess extending into the urine passageway (225, see Fig. 1) of the guard, which would then likely channel urine toward the top/front edge where there is no absorbent material because of the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408) 918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        13 February 2021